Exhibit 10.1



 
INCREMENTAL AMENDMENT NO. 1
 
This INCREMENTAL AMENDMENT, dated as of May 27, 2015 (this “Amendment”), to the
Credit Agreement (as defined below), is entered into by and among FORESIGHT
ENERGY LLC, a Delaware limited liability company (“Borrower”), certain
subsidiaries of the Borrower signatory hereto, each of the Lenders whose names
appear on the signature pages hereto as an Increasing Revolving Lender (each an
“Increasing Revolving Lender” and collectively, the “Increasing Revolving
Lenders”), each of the Lenders whose names appear on the signature pages hereto
as an Increasing Term Lender (each individually an “Increasing Term  Lender” and
collectively, the “Increasing Term Lenders” and together with the Increasing
Revolving Lenders, the “Incremental Lenders”) and CITIBANK, N.A., as
Administrative Agent.  Capitalized terms not otherwise defined in this Amendment
have the same meanings as specified in the Credit Agreement as defined below.
 
PRELIMINARY STATEMENTS:
 
(1)           The Borrower is party to that certain Second Amended and Restated
Credit Agreement dated as of August 12, 2010 as amended and restated as of
December 15, 2011 pursuant to that certain Amendment Agreement dated as of
December 15, 2011 and as further amended and restated as of August 23, 2013
pursuant to that certain Amendment Agreement dated as of August 23, 2013 (the
“Credit Agreement”, and as amended by this Amendment, the “Amended Credit
Agreement”) with each of the Lenders party thereto from time to time, the
Administrative Agent, the Collateral Agent, each of the L/C Issuer parties party
thereto from time to time and the Swing Line Lender pursuant to which the Lender
Parties extended or committed to extend credit to the Borrower;
 
(2)           The Borrower has requested that (a) the Increasing Revolving
Lenders extend credit to the Borrower in the form of Additional Revolving
Facility Commitments under the Revolving Facility in an aggregate principal
amount of $50,000,000, the proceeds of which will be used for working capital
and other general corporate purposes of the Borrower and its Subsidiaries and
(b) the Increasing Term Lenders extend credit to the Borrower in the form of
Incremental Term Loans in an aggregate principal amount of $60,000,000, the
proceeds of which shall be used to pay for fees, costs and expenses in
connection with the transactions contemplated by this Amendment and for general
corporate purposes of the Borrower and its Subsidiaries;
 
(3)           Pursuant to Sections 2.14 and 10.01 of the Credit Agreement, the
Credit Agreement may be amended from time to time to give effect to any
Additional Revolving Facility Commitments and any Incremental Term Loans by an
Incremental Amendment executed by the Borrower, each Incremental Lender and the
Administrative Agent, without the consent of any other Lender;
 
(4)           Each Increasing Revolving Lender, by executing and delivering this
Amendment, agrees to increase its Revolving Credit Commitment by an amount equal
to the Additional Revolving Facility Commitment set forth below its name on the
signature pages hereto;
 
(5)           Each Increasing Term Lender, by executing and delivering this
Amendment, agrees to make an Incremental Term Loan to the Borrower in an amount
equal to the Term Loan Commitment set forth for such Increasing Term Lender
below its name on the signature pages hereto; and
 
(6)           To effect the forgoing in accordance with Section 2.14 of the
Credit Agreement, and upon satisfaction of the conditions set forth herein, the
Administrative Agent, each of the Incremental Lenders, the Borrower and each of
the other Loan Parties have each agreed, subject to the terms and conditions
stated below, to amend the Credit Agreement as set forth herein to give effect
to the increase in the Revolving Credit Commitments of each Increasing Revolving
Lenders and the commitments of the Increasing Term Lenders to make the
Incremental Term Loans.
 
NOW THEREFORE in consideration of the premises and in order to induce the
Incremental Lenders to extend credit and other financial accommodations to the
Borrower pursuant to the Credit Agreement (as amended by this Amendment) and the
other Loan Documents or otherwise, which the Subsidiary Guarantors hereby agree
have benefited and shall continue to benefit the Subsidiary Guarantors and their
respective shareholders, directly or indirectly, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Administrative Agent, each of the Incremental Lenders, the Borrower and the
other Loan Parties hereby covenant and agree as follows:
 
SECTION 1.                      Amendment of Credit Agreement.  Effective as of
the Effective Date (as defined in Section 3 below), Schedule I of the Credit
Agreement shall be amended in full to read as set forth in Schedule I to this
Amendment.
 
SECTION 2.                      Effective Date Transactions.
 
(a)           With effect from and including the Effective Date, each Increasing
Revolving Lender acknowledges that its Revolving Credit Commitment is increased
by the amount of the Additional Revolving Facility Commitments set forth under
such Increasing Revolving Lender’s name on the signature pages to this Agreement
and after giving effect to this Amendment, the aggregate Revolving Credit
Commitment of such Increasing Revolving Lender shall be as set forth on Schedule
I hereto for such Increasing Revolving Lender under the caption “Revolving
Credit Commitment”.  With effect from and including the Effective Date, the
Additional Revolving Facility Commitment of any Increasing Revolving Lender
shall constitute a “Revolving Credit Commitment” for all purposes of the Amended
Credit Agreement and the other Loan Documents and any Loans advanced by such
Increasing Revolving Lender as part of its Additional Revolving Facility
Commitment shall constitute “Revolving Loans” for all purposes of the Amended
Credit Agreement and the other Loan Documents.
 
(b)           Not later than 1 p.m. on the Effective Date, each Increasing
Revolving Lender shall make a Revolving Loan in the amount contemplated below
and the Borrower shall apply the proceeds of such Revolving Loan to the
prepayment of the outstanding Revolving Loans of the Revolving Lenders (other
than the Increasing Revolving Lenders) such that after giving effect to such
prepayment, the percentage of the outstanding Revolving Loans (including the
Revolving Loans advanced pursuant to this Section 2(b)) held by each Revolving
Lender (including the Increasing Revolving Lenders) shall equal the percentage
of the Aggregate Revolving Credit Commitments (after giving effect to the
Additional Revolving Facility Commitments) represented by such Revolving
Lender’s Revolving Credit Commitment (after giving effect to the Additional
Revolving Facility Commitments, if applicable).  Each Revolving Loan extended by
an Increasing Revolving Lender pursuant to this Section 2(b) shall be made
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office and shall have an Interest Period matching the
Interest Period of the applicable prepaid Revolving Loan.   In connection with
the prepayment contemplated by this Section 2(b), the Borrower shall pay to each
Revolving Lender (other than the Increasing Revolving Lenders) all accrued
interest in respect of the Revolving Loans being prepaid to such Revolving
Lender and any other amounts payable to any Revolving Lender in accordance with
Section 3.05 of the Amended Credit Agreement.
 
(c)           With effect from and including the Effective Date and the increase
in the Revolving Credit Commitments as contemplated hereby, each Revolving
Lender (other than any Increasing Revolving Lender), immediately prior to such
increase will automatically and without further act be deemed to have assigned
to each Increasing Revolving Lender, and each Increasing Revolving Lender will
automatically and without further act be deemed to have assumed, a portion of
such Revolving Lender’s participations under the Amended Credit Agreement in
outstanding Letters of Credit and Swing Line Loans such that, after giving
effect to each such deemed assignment and assumption of participations, the
percentage of the aggregate outstanding (i) participations under the Amended
Credit Agreement in Letters of Credit and (ii) participations under the Amended
Credit Agreement in Swing Line Loans held by each Revolving Lender will equal
the percentage of the Aggregate Revolving Credit Commitments (after giving
effect to the Additional Revolving Facility Commitments) represented by such
Revolving Lender’s Revolving Credit Commitment (after giving effect to the
Additional Revolving Facility Commitments, if applicable).
 
(d)           On the Effective Date, each Increasing Term Lender, severally and
jointly, shall make an Incremental Term Loan to the Borrower in an amount equal
to the amount of its Term Loan Commitment set forth below such Increasing Term
Lender’s name on the signature pages to this Agreement and otherwise in
accordance with this Section 2(d) and Section 2.02 of the Amended Credit
Agreement.  The proceeds of the Incremental Term Loans shall be made available
to the Borrower in like funds in accordance with Section 2.02(b) of the Amended
Credit Agreement.  With effect from the Effective Date, each Incremental Term
Loan made on the Effective Date in accordance with this Section 2(d) shall
constitute, for all purposes of the Amended Credit Agreement, a “Loan” and a
“Term Loan” made pursuant to the Amended Credit Agreement and shall be included
as part of the same Class of Term Loans as the Term Loans outstanding
immediately prior to giving effect to the transactions contemplated by this
Amendment.
 
SECTION 3.                      Conditions of Effectiveness.  This Amendment
shall become effective on the date on which the following conditions have been
satisfied (the “Effective Date”):
 
(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or electronic copies unless otherwise specified, each
properly executed by a duly authorized officer of the signing Loan Party, each
dated the Effective Date (or, in the case of certificates of governmental
officials, a recent date before the Effective Date) and each in form and
substance reasonably satisfactory to the Administrative Agent:
 
(i)           a Borrowing Notice with respect to the extensions of credit
contemplated by Section 2 above delivered in accordance with the requirements of
Section 2.02(a) of the Credit Agreement (including without limitation the timing
of notice requirements contemplated thereby);
 
(ii)          executed counterparts of this Amendment executed by each of the
Incremental Lenders, the Borrower, each other Loan Party and the Administrative
Agent;
 
(iii)         certified copies of the resolutions of the board of directors or
equivalent governing body of each Loan Party approving this Amendment and the
transactions contemplated hereby and ratifying each of the Loan Documents after
giving effect to this Amendment and of all other documents evidencing other
necessary corporate action and governmental and other third party approvals and
consents, if any, with respect to this Amendment and the transactions
contemplated hereby;
 
(iv)         a copy of the certificate of the Secretary of State of the
jurisdiction of incorporation or formation, as the case may be, of each Loan
Party, dated a recent date before the Effective Date, certifying (A) as to a
true and correct copy of the charter, article of formation, or such other
constitutive document on file in such Secretary’s office and (B) that (1) such
Loan Party has paid all franchise taxes to the date of such certificate and
(2) such Loan Party is duly incorporated or formed and in good standing or
presently subsisting under the laws of the State of the jurisdiction of
incorporation or formation;
 
(v)           a certificate of each Loan Party signed on behalf of such Loan
Party by its President or a Vice President and its Secretary, any Assistant
Secretary or a duly authorized person, dated the Effective Date (the statements
made in which certificate shall be true on and as of the Effective Date),
certifying as to (A) the absence of any amendments to the charter or applicable
constitutive documents of such Loan Party since the date of the Secretary of
State’s certificate referred to in Section 3(a)(iii) above, (B) a true and
correct copy of the bylaws, limited liability company agreement, or partnership
agreement of such Loan Party as in effect on the date on which the resolutions
referred to in Section 3(a)(iii) above were adopted and on the Effective Date
and (C) the due incorporation or formation and good standing or valid existence
of such Loan Party as a corporation, limited liability company or partnership
organized or formed under the laws of the jurisdiction of its incorporation or
formation and the absence of any proceeding for the dissolution or liquidation
of such Loan Party;
 
(vi)         a certificate of the Secretary, an Assistant Secretary or a duly
authorized person of each Loan Party certifying the names and true signatures of
the officers of such Loan Party authorized to sign this Amendment;
 
(vii)        a certificate signed by a Responsible Officer, or a duly authorized
person, of the Borrower certifying as to the matters set forth in Section 3(e)
below;
 
(viii)       certificates attesting to the Solvency of the Borrower and its
Subsidiaries on a consolidated basis before and after giving effect to this
Amendment and the transactions contemplated hereby, from its chief financial
officer.
 
(ix)          Notes executed by the Borrower in favor of each Incremental Lender
that has requested Notes at least two Business Days prior to the Effective Date;
 
(x)           the executed opinion of Cahill Gordon & Reindel llp, special New
York counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, substantially as to the matters set forth in the opinion delivered
pursuant to the terms of the Amendment; and
 
(xi)          with respect to each improved real property currently encumbered
by a Mortgage, a “Life-of-Loan” Federal Emergency Standard Flood Hazard
Determination (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the Borrower and each Loan Party
relating thereto), and if such property is located in a special flood hazard
area, evidence of flood insurance confirming that such insurance has been
obtained, which certificate shall be in a form and substance reasonably
satisfactory to the Administrative Agent, it being understood and agreed that
the condition in this clause (xi) has been satisfied as of the date hereof.
 
(b)           Any fees, costs and expenses required to be paid on or before the
Effective Date to any Agent or Incremental Lender (i) pursuant to any
commitment, fee or engagement letters (including that certain fee letter dated
as of May 7, 2015, among Deutsche Bank AG New York Branch, Deutsche Bank
Securities Inc., as the sole book running manager and sole lead arranger for the
Incremental Facilities described herein, and the Borrower),  or (ii) otherwise
for which invoices have been received at least one Business Day prior to the
Effective Date shall have been paid.
 
(c)           Unless waived by the Administrative Agent, the Borrower shall have
paid all reasonable fees, charges and disbursements of counsel to the Agents
(directly to such counsel if requested by the Agents) to the extent invoiced at
least one Business Day prior to the Effective Date, plus such additional amounts
of such fees, charges and disbursements as shall constitute its reasonable
estimate of such fees, charges and disbursements incurred or to be incurred by
it through the closing and customary post-closing proceedings included in such
invoices (provided, that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Agents).
 
(d)           The payments and repayments specified in Section 2 above shall
have been completed and made, as applicable.
 
(e)           Immediately before and after giving effect to this Amendment,
(i) each of the representations and warranties contained in Section 6 of this
Amendment, Article V of the Credit Agreement and in any of the other Loan
Documents shall be true and correct in all material respects on and as of the
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date and the representations and warranties contained in
Sections 5.05(a) and 5.05(b) of the Credit Agreement shall be deemed to refer to
the most recent financial statements delivered pursuant to Sections 6.01(a) and
6.01(b), as applicable and (ii) no Default shall have occurred and be
continuing.
 
SECTION 4.                      Certain Related Matters.
 
(a)           Pursuant to Section 2.14(f) of the Credit Agreement, the
Administrative Agent hereby requests that the Loan Parties take all steps
necessary, and each of the Loan Parties hereby agrees that it shall (i) deliver
to Administrative Agent amendments to each of the Mortgages in effect as of the
Effective Date, in form and substance reasonably acceptable to Administrative
Agent, (ii) deliver to Administrative Agent date down endorsements to the extent
available in the applicable jurisdiction to any existing title insurance
policies insuring the lien of the Mortgages in effect as of the Effective Date
and bringing forward the date of such coverage to the date of recordation of the
amendment related to each such Mortgage, and (iii) take all other steps
reasonably necessary (including executing any necessary amendments to the
Mortgages, obtaining updated title reports and providing legal opinions in
respect of any such amendments to the Mortgages), to ensure that each of the
Mortgages in effect as of the Effective Date secures an aggregate amount of
Obligations of at least $100,00,000 in excess of the sum of (i) the aggregate
Revolving Credit Commitments (after giving effect to the Additional Revolving
Facility Commitments contemplated by this Amendment) plus (ii) the outstanding
principal amount of the Term Loans (after giving effect to the Incremental Term
Loans made pursuant to the terms of this Amendment) plus (iii) all amounts
committed or outstanding under the Term Facility, any Incremental Term Facility
or Permitted Senior Notes, in each case within ninety (90) days (as such period
may be extended by the Administrative Agent in its reasonable discretion) of the
Effective Date; provided that, with respect to any real property located in a
jurisdiction in which the mortgage recording, intangibles or similar taxes or
charges apply, the aggregate amount of Obligations secured by any Mortgage
encumbering such real property may be limited to an amount equal to the fair
market value of such real property (as reasonably determined by a Responsible
Officer of the Borrower in good faith (and the Borrower hereby agrees to deliver
to the Administrative Agent a certificate of a Responsible Officer certifying
thereto (to the extent applicable) as promptly as possible after the Effective
Date)) if such limitation results in a reduction of the amount of such taxes or
charges due in connection therewith.
 
(b)           Subject to (x) the terms set forth in that certain Commitment
Letter dated as of May 8, 2015, by and among the Borrower, Deutsche Bank AG, New
York Branch (“DBNY”) and Deutsche Bank Securities Inc. and (y) Section 10.06(j)
of the Amended Credit Agreement, notwithstanding anything in the definition of
“Eligible Assignee”, Section 10.06 of the Amended Credit Agreement (except for
Section 10.06(j)) or otherwise to the contrary, each of the Administrative Agent
and the Borrower hereby agree that DBNY in its capacity as an Increasing Term
Lender, may assign any of its Incremental Term Loans to any Person (other than a
natural Person) and that each such assignment may be in any principal amount of
such Incremental Term Loans, without any minimum amount thereof otherwise
required by the Amended Credit Agreement applying to such assignment (and the
Administrative Agent’s and the Borrower’s consent to each such assignment of
DBNY’s Incremental Term Loans shall be deemed given without any further action
of any party).
 
SECTION 5.                      Reference to and Effect on the Loan
Documents.  (a)  On and after the Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the Notes and each of
the other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement, as amended, restated and modified by this
Amendment.  On and after the Effective Date, each reference in the Credit
Agreement, the Pledge and Security Agreement and each of the other Loan
Documents to a “Lender”, shall include a reference to each “Incremental Lender”.
 
    (b)           The Credit Agreement, as specifically amended and modified by
this Amendment and each of the other Loan Documents is and shall continue to be
in full force and effect and are hereby in all respects ratified and
confirmed.  Without limiting the generality of the foregoing, the Collateral
Documents and all of the Collateral described therein do and shall continue to
secure the payment of all Obligations of the Loan Parties under the Loan
Documents (including, for the avoidance of doubt, the Additional Revolving
Facility Commitments, any Revolving Loans made as part of the Additional
Revolving Facility Commitments and the Incremental Term Loans made pursuant to
the terms of this Amendment) to the extent provided in the Collateral Documents.
 
            (c)           The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of any Lender, any L/C Issuer, any Swing Line Lender
or any Agent under any of the Loan Documents, nor constitute a waiver of any
provision of any of the Loan Documents.
 
            (d)           The Loan Parties agree that this Amendment shall be a
Loan Document for all purposes of the Amended Credit Agreement and the other
Loan Documents.
 
            (e)           Nothing contained in this Amendment, the Amended
Credit Agreement or any other Loan Document shall constitute or be construed as
a novation of any of the Obligations.
 
SECTION 6.                      Representations and Warranties.
 
     (a)           The Borrower hereby represents and warrants that all
representations and warranties contained in Article V of the Amended Credit
Agreement and each other Loan Document (other than the Amended Credit Agreement)
to which it is a party are true and correct in all material respects on and as
of the date hereof, provided that to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects as of such earlier date, and provided further that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.
 
        (b)           Each Loan Party (other than the Borrower) hereby
represents and warrants, on and as of the date hereof, that the representations
and warranties contained in the Loan Documents to which it is a party are true
and correct in all material respects on and as of the date hereof; provided that
to the extent that such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all material respects as of such
earlier date, and provided further that any representation and warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates.
 
      (c)           Each Loan Party represents and warrants, on and as of the
date hereof, that (a) it has the requisite power to execute and deliver this
Amendment, and all corporate or other action required to be taken by it for the
due and proper authorization, execution, delivery and performance of this
Amendment and the consummation of the transactions contemplated hereby have been
duly and validly taken and (b) this Amendment has been duly authorized, executed
and delivered by it.
 
     (d)           Each Loan Party hereby represents and warrants that, on and
as of the date hereof after giving effect to this Amendment, no event has
occurred and is continuing that constitutes a Default.
 
     (e)           The Borrower hereby represents and warrants that the Senior
Secured Leverage Ratio, determined on a Pro Forma Basis as of March 31, 2015 as
if the Incremental Term Loans and the Additional Revolving Facility Commitments
had been outstanding on such day (assuming a borrowing of the maximum amount of
Loans under the Additional Revolving Facility Commitments as of such day) and
excluding the cash proceeds of the Incremental Term Loans and any Loans extended
under the Additional Revolving Facility Credit Commitments (provided, however,
that any repayment of indebtedness with any such proceeds shall be given pro
forma effect) does not exceed 2.25:1.00. 
 


 
SECTION 7.                      Reaffirmation.  (a)  Each Loan Party hereby
acknowledges, confirms and agrees that: (i) this Amendment has been duly
executed and delivered by such Loan Party, and each of the Loan Documents is and
shall remain in full force and effect as of the date hereof, and (ii) the
agreements and obligations of such Loan Party contained in this Amendment and
each of the Loan Documents constitute the legal, valid and binding obligations
of such Loan Party, enforceable against it in accordance with their respective
terms, and as of the date hereof such Loan Party has no valid defense to the
enforcement of such obligations.
 
     (b)           Each Loan Party hereby acknowledges, confirms and agrees that
(i) the Collateral Agent, on behalf of the Secured Parties, has and shall
continue to have valid, enforceable and to the extent provided in the Security
Agreement, perfected first-priority liens upon and security interests in the
Collateral (as defined in the Security Agreement) heretofore granted to the
Collateral Agent, on behalf of the Secured Parties, pursuant to the Security
Agreement to the extent perfection is required by the Loan Documents and (ii)
any other security interests, pledges, assignments or liens granted to the
Collateral Agent pursuant to any Loan Document shall continue to be valid,
enforceable first-priority liens and security interests, subject, in each case,
only to Permitted Liens.
 
     (c)           Each Loan Party hereby acknowledges, confirms and agrees that
the Secured Obligations (as defined in the Security Agreement) (including, for
the avoidance of doubt, the Additional Revolving Facility Commitments, any
Revolving Loans made as part of the Additional Revolving Facility Commitments
and the Incremental Term Loans advanced by the Increasing Term Lenders pursuant
to the terms of this Amendment) shall constitute obligations which are secured
by the Security Agreement and guaranteed by the Subsidiary Guaranty.
 
SECTION 8.                      Execution in Counterparts.  This Amendment may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute but one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Amendment by telecopier or other electronic means shall be effective as delivery
of a manually executed counterpart of this Amendment.
 
SECTION 9.                      Expenses.  The Borrower agrees to reimburse the
Administrative Agent for its reasonable and documented out-of-pocket costs and
expenses incurred in connection with this Amendment, including all legal fees.
 
SECTION 10.                    Miscellaneous.  The headings of this Amendment
are for purposes of reference only and shall not limit or otherwise affect the
meaning hereof.  This Amendment shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted
assigns.  Any provision of this Amendment that is prohibited or unenforceable in
any jurisdiction shall not invalidate the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
SECTION 11.                    Governing Law.  THIS AMENDMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
 
Foresight - Incremental Amendment No. 1
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective authorized officers as of the date first above written.
 
FORESIGHT ENERGY LLC
 
 
By:
/s/ Oscar A. Martinez
 

 
 
Name: Oscar A. Martinez

 
 
Title:  Senior Vice President and Chief Financial Officer

 



ADENA RESOURCES, LLC
AKIN ENERGY LLC
AMERICAN CENTURY MINERAL LLC
AMERICAN CENTURY TRANSPORT LLC
FORESIGHT COAL SALES LLC
FORESIGHT ENERGY EMPLOYEE SERVICES CORPORATION
FORESIGHT ENERGY FINANCE CORPORATION
FORESIGHT ENERGY SERVICES LLC
HILLSBORO ENERGY LLC
HILLSBORO TRANSPORT LLC
MACOUPIN ENERGY LLC
OENEUS LLC D/B/A SAVATRAN LLC
SENECA REBUILD LLC
SITRAN LLC
SUGAR CAMP ENERGY, LLC
TANNER ENERGY LLC
WILLIAMSON ENERGY, LLC


 
By:
/s/ Oscar A. Martinez
 

 
 
Name: Oscar A. Martinez

 
 
Title:  Senior Vice President and Chief Financial Officer

 

[Signature Page]                                                               
Foresight - Incremental Amendment No. 1
 
 

--------------------------------------------------------------------------------

 

CITIBANK, N.A.
 
as Administrative Agent
 
 
By:
/s/ Robert Cohen
 

 
 
Name:  Robert Cohen

 
 
Title:  Vice President

 

                                                   [Signature
Page]                                                                  Foresight
- Incremental Amendment No. 1
 
 

--------------------------------------------------------------------------------

 

DEUTSCHE BANK AG, NEW YORK BRANCH,
as an Increasing Revolving Lender, Revolving Lender and Lender
 
 
By:
/s/ Sandeep Desai
 

 
 
Name:  Sandeep Desai

 
 
Title:  Managing Director

 
 
By:
/s/ Mason Parker
 

 
 
Name:  Mason Parker

 
 
Title:  Director

 
 
DEUTSCHE BANK AG, NEW YORK BRANCH
as an Increasing Term Lender, Term Lender and Lender
 
 
By:
/s/ Sandeep Desai
 

 
 
Name:  Sandeep Desai

 
 
Title:  Managing Director

 
 
By:
/s/ Mason Parker
 

 
 
Name:  Mason Parker

 
 
Title:  Director

 
 

                                                    [Signature
Page]                                                               Foresight -
Incremental Amendment No. 1
 
 

--------------------------------------------------------------------------------

 

GOLDMAN SACHS BANK USA,
as an Increasing Revolving Lender, Revolving Lender and Lender
 
 
By:
/s/ Rebecca Kratz
 

 
 
Name:  Rebecca Kratz

 
 
Title:  Authorized Signatory
 
 


  [Signature Page]                                                              
Foresight - Incremental Amendment No. 1
 

--------------------------------------------------------------------------------

 

THE HUNTINGTON NATIONAL BANK,
 as an Increasing Revolving Lender, Revolving Lender and Lender
 
 
By:
/s/ Joshua D. Elsea
 

 
 
Name:  Joshua D. Elsea

 
 
Title:  Vice President
 
 

 
[Signature Page]                                                              
Foresight - Incremental Amendment No. 1
 

--------------------------------------------------------------------------------

 

STIFEL BANK & TRUST,
as an Increasing Revolving Lender, Revolving Lender and Lender
 
 
By:
/s/ John H. Phillips
 

 
 
Name:  John H. Phillips

 
 
Title:  Executive Vice President

 
 
 
[Signature Page]                                                              
Foresight - Incremental Amendment No. 1
